     6:19-cv-00386-SPS Document 19 Filed in ED/OK on 03/17/21 Page 1 of 9




                IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF OKLAHOMA

KRISTY S. PARKER,                        )
                                         )
                    Plaintiff,           )
v.                                       )      Case No. CIV-19-386-SPS
                                         )
ANDREW M. SAUL,                          )
Commissioner of the Social               )
Security Administration,                 )
                                         )
                    Defendant.           )

                              OPINION AND ORDER

      The claimant Kristy S. Parker requests judicial review of a denial of benefits by the

Commissioner of the Social Security Administration pursuant to 42 U.S.C. § 405(g). She

appeals the Commissioner’s decision and asserts the Administrative Law Judge (“ALJ”)

erred in determining she was not disabled.        For the reasons discussed below, the

Commissioner’s decision is REVERSED and the case REMANDED for further

proceedings.

                     Social Security Law and Standard of Review

      Disability under the Social Security Act is defined as the “inability to engage in any

substantial gainful activity by reason of any medically determinable physical or mental

impairment[.]” 42 U.S.C. § 423(d)(1)(A). A claimant is disabled under the Social Security

Act “only if h[er] physical or mental impairment or impairments are of such severity that

[s]he is not only unable to do h[er] previous work but cannot, considering h[er] age,

education, and work experience, engage in any other kind of substantial gainful work which
      6:19-cv-00386-SPS Document 19 Filed in ED/OK on 03/17/21 Page 2 of 9




exists in the national economy[.]” Id. § 423 (d)(2)(A).                Social security regulations

implement a five-step sequential process to evaluate a disability claim. See 20 C.F.R.

§§ 404.1520, 416.920. 1

       Section 405(g) limits the scope of judicial review of the Commissioner’s decision

to two inquiries: whether the decision was supported by substantial evidence and whether

correct legal standards were applied. See Hawkins v. Chater, 113 F.3d 1162, 1164

(10th Cir. 1997). Substantial evidence is “‘more than a mere scintilla. It means such

relevant evidence as a reasonable mind might accept as adequate to support a conclusion.’”

Richardson v. Perales, 402 U.S. 389, 401 (1971), quoting Consolidated Edison Co. v.

NLRB, 305 U.S. 197, 229 (1938); see also Clifton v. Chater, 79 F.3d 1007, 1009 (10th Cir.

1996). The Court may not reweigh the evidence or substitute its discretion for the

Commissioner’s. See Casias v. Sec’y of Health & Human Svcs., 933 F.2d 799, 800 (10th

Cir. 1991). But the Court must review the record as a whole, and “[t]he substantiality of

evidence must take into account whatever in the record fairly detracts from its weight.”



 1
   Step One requires the claimant to establish that she is not engaged in substantial gainful activity.
Step Two requires the claimant to establish that she has a medically severe impairment (or
combination of impairments) that significantly limits her ability to do basic work activities. If the
claimant is engaged in substantial gainful activity, or her impairment is not medically severe,
disability benefits are denied. If she does have a medically severe impairment, it is measured at
step three against the listed impairments in 20 C.F.R. Part 404, Subpt. P, App. 1. If the claimant
has a listed (or “medically equivalent”) impairment, she is regarded as disabled and awarded
benefits without further inquiry. Otherwise, the evaluation proceeds to step four, where the
claimant must show that she lacks the residual functional capacity (“RFC”) to return to her past
relevant work. At step five, the burden shifts to the Commissioner to show there is significant
work in the national economy that the claimant can perform, given her age, education, work
experience, and RFC. Disability benefits are denied if the claimant can return to any of her past
relevant work or if her RFC does not preclude alternative work. See generally Williams v. Bowen,
844 F.2d 748, 750-51 (10th Cir. 1988).

                                                 -2-
     6:19-cv-00386-SPS Document 19 Filed in ED/OK on 03/17/21 Page 3 of 9




Universal Camera Corp. v. NLRB, 340 U.S. 474, 488 (1951); see also Casias, 933 F.2d at

800-01.

                                 Claimant’s Background

       The claimant was forty years old at the time of the administrative hearing (Tr. 54).

She completed ninth grade and has worked as a dietary aide and office manager (Tr. 54,

69). The claimant alleges that she has been unable to work since April 5, 2017, due to

anxiety, depression, posttraumatic stress disorder (“PTSD”), nerve damage in her neck,

and social anxiety (Tr. 204, 236).

                                     Procedural History

       In April 2017, the claimant applied for disability insurance benefits under Title II of

the Social Security Act, 42 U.S.C. §§ 401-434, and for supplemental security income

benefits under Title XVI of the Social Security Act, 42 U.S.C. §§ 1381-85 (Tr. 204-17).

Her applications were denied. ALJ Lantz McClain conducted an administrative hearing

and determined that the claimant was not disabled in a written opinion dated December 6,

2018 (Tr. 18-34). The Appeals Council denied review, so the ALJ’s written opinion is the

Commissioner’s final decision for purposes of this appeal. See 20 C.F.R. §§ 404.981,

416.1481.

                       Decision of the Administrative Law Judge

       The ALJ made his decision at step five of the sequential evaluation. He found that

the claimant had the residual functional capacity (“RFC”) to perform medium work, i. e.,

she could lift and/or carry fifty pounds occasionally and twenty-five pounds frequently,

and sit/stand/walk at least six hours in an eight-hour workday, but must avoid work above

                                             -3-
     6:19-cv-00386-SPS Document 19 Filed in ED/OK on 03/17/21 Page 4 of 9




the shoulder level (Tr. 22). Additionally, the ALJ found the claimant was limited to simple,

repetitive tasks, occasional interaction with supervisors and coworkers, and no work with

the general public (Tr. 22). The ALJ then concluded that although the claimant could not

return to her past relevant work, she was nevertheless not disabled because there was work

she could perform in the national economy, e. g., industrial sweeper-cleaner and meat

trimmer (Tr. 32-34).

                                          Review

       The claimant contends that the ALJ erred by: (i) failing to provide a narrative

discussion describing how the evidence supports the RFC, (ii) improperly relying on the

state agency psychologists’ opinions, and (iii) failing to properly evaluate her subjective

symptoms. The Court agrees with the claimant’s first contention, and the decision of the

Commissioner must therefore be reversed.

       The ALJ determined that the claimant had the severe impairments of degenerative

disc disease, obesity, depression, PTSD, and personality disorder, but that her history of

substance abuse was nonsevere (Tr. 20-21). The relevant medical records reveal that the

claimant presented to her primary care physician, Dr. Gloria Grim on October 25, 2016,

and reported, inter alia, neck pain radiating to her right arm that had been present for years

(Tr. 358). On physical examination, Dr. Grim found tenderness to palpation in the

claimant’s neck and decreased range of motion (Tr. 359). She referred the claimant for a

cervical spine MRI, the results of which revealed a posterior disc bulge at C5-6 resulting

in moderate canal stenosis and mild left neural foraminal narrowing as well as a mild

diffuse disc bulge at C4-C5 with resultant mild left neural foraminal narrowing (Tr. 358-

                                             -4-
     6:19-cv-00386-SPS Document 19 Filed in ED/OK on 03/17/21 Page 5 of 9




59, 370-71). By April 2017, the claimant’s neck pain had improved but was not resolved

and Dr. Grim’s physical examination was normal (Tr. 361). On June 7, 2018, the claimant

presented to physician assistant Sheila Johnson and reported, inter alia, neck and back pain

with muscle spasm (Tr. 583-84). Ms. Johnson found pain in the claimant’s neck with

flexion, extension, and lateral rotation, and pain with flexion in her upper lumbar and

thoracic regions at the paraspinal muscles (Tr. 584). She referred the claimant for a lumbar

spine MRI that revealed mild degenerative disc disease at L3-4, L4-5, and L5-S1 causing

mild central canal and mild bilateral neural foraminal stenosis as well as facet and ligament

of flavum hypertrophy changes (Tr. 434-35). Ms. Johnson also referred the claimant for a

cervical spine MRI that revealed stable mild degenerative disc disease at C4-5 and C5-6

causing moderate central canal stenosis at C5-6 and mild left neural foraminal stenosis

(Tr. 437). At a follow-up appointment with nurse practitioner Jennifer Parker on August

31, 2018, the claimant reported increased pain in her back and neck that was interfering

with her daily activities (Tr. 579-81). Ms. Parker observed the claimant had a normal gait

but was slow to transfer from sitting to standing and she referred the claimant to a

neurosurgeon (Tr. 581).

       Dr. Shihao Zhang examined the claimant on September 25, 2018 (Tr. 590). She

reported neck, upper extremity, low back, and lower extremity pain “essentially from her

neck down to her lower back.” (Tr. 590). Dr. Zhang found intact strength, sensation, and

reflexes in the claimant’s upper extremities, noting she had discomfort with strength testing

(Tr. 593). As to the claimant’s lower extremities, Dr. Zhang found intact strength and

sensation bilaterally, normal reflexes in her right lower extremity, and no patellar tendon

                                             -5-
     6:19-cv-00386-SPS Document 19 Filed in ED/OK on 03/17/21 Page 6 of 9




reflex on her left lower extremity (Tr. 593). He stated the claimant’s lumbar spine MRI

was benign and that her cervical spine MRI showed moderate stenosis at C5-6 (Tr. 593).

Dr. Zhang recommended an epidural steroid injection at C5-6 for her neck pain but stated

that there was no surgical intervention he could recommend for her lumbar spine (Tr. 593).

       Dr. Christopher Sudduth performed a consultative physical examination of the

claimant on August 11, 2017, the results of which were normal (Tr. 389-96). Dr. Sudduth

summarized his examination as follows: “On exam today, there is absolutely no

impairment of range of motion or sensation. The claimant had no neck pain today. She

did complain of some numbness over her right shoulder, but none in her right arm. The

remainder of her examination was entirely normal.” (Tr. 392).

       State agency psychologist Mary Rolison, Ph.D. completed a mental RFC

assessment on June 7, 2017, wherein she concluded that the claimant could perform simple

tasks with routine supervision, relate to supervisors and peers on a superficial work basis,

and adapt to a work situation, but could not relate to the general public (Tr. 83). Her

findings were affirmed on review (Tr. 110-12).

       State agency physician Dr. David Bailey reviewed the record on September 5, 2017

and concluded that the claimant had no medically determinable physical impairments

(Tr. 79). On October 25, 2017, state agency physician Dr. Karl Boatman reviewed the

record and concluded the claimant had no severe physical impairments (Tr. 120).

       At the administrative hearing, the claimant testified that she very seldomly leaves

the house by herself because she cannot “deal with people.” (Tr. 57). As to her physical

impairments, the claimant stated that she experiences shoulder pain “pretty much 24/7”

                                            -6-
     6:19-cv-00386-SPS Document 19 Filed in ED/OK on 03/17/21 Page 7 of 9




(Tr. 63). She further stated that she can do household chores for thirty or forty minutes

before experiencing pain in her shoulders, neck, and lower back (Tr. 61). As to specific

limitations, the claimant testified that she could stand for fifteen minutes and up to an hour

at times, but could never stand longer than an hour and could not lift her arms above her

shoulders more than a few minutes (Tr. 62-64).

       In his written opinion, the ALJ thoroughly summarized the claimant’s testimony

and the evidence contained in the medical record (Tr. 18-34). In discussing the opinion

evidence at step four, the ALJ found Dr. Boatmen’s assessment of nonsevere physical

impairments unpersuasive in light of the state agency psychologists’ assessment that the

claimant’s degenerative disc disease was severe and in light of the claimant’s July 2018

cervical spine MRI, which he found indicated the claimant should avoid work overhead

(Tr. 32). The ALJ then stated that the RFC was supported by the medical evidence of

record, including the consultative examinations, diagnostic imaging, and the medical

records from the claimant’s treating physicians, neurosurgery specialist, psychiatrist, and

counselors (Tr. 32).

       The claimant asserts that the ALJ erred at step four by failing to provide a narrative

discussion that describes how the evidence supports the RFC and the Court agrees. “The

ALJ’s RFC assessment must include a narrative discussion describing how the evidence

supports each conclusion, citing specific medical facts . . . and nonmedical evidence.”

Wells v. Colvin, 727 F.3d 1061, 1065 (10th Cir. 2013), quoting Soc. Sec. Rul. 96–8p, 1996

WL 374184, at *7 (July 2, 1996). “When the ALJ has failed to comply with SSR 96-8p

because he has not linked his RFC determination with specific evidence in the record, the

                                             -7-
     6:19-cv-00386-SPS Document 19 Filed in ED/OK on 03/17/21 Page 8 of 9




court cannot adequately assess whether relevant evidence supports the ALJ’s RFC

determination.” Jagodzinski v. Colvin, 2013 WL 4849101, at *2 (D. Kan. 2013), citing

Brown v. Commissioner of the Social Security Administration, 245 F. Supp. 2d 1175, 1187

(D. Kan. 2003). Here, the ALJ failed to link the medium RFC with evidence in the record.

Although the ALJ limited the claimant to no overhead work due to degenerative disc

disease in her cervical spine and appropriately summarized the evidence regarding her

severe physical impairments, the ALJ nevertheless determined without any connection to

the evidence in the record that the claimant could perform medium work. The ALJ pointed

to no RFC assessment or physician opinion supporting this finding, and the Court is not

able to substitute such a finding for him. A reviewing court may not properly determine

how the ALJ reached the RFC determination when the ALJ “merely summarizes” much of

the relevant evidence, states that he considered the entire record, “and then announces his

decision.” Brant v. Barnhart, 506 F. Supp. 2d 476, 486 (D. Kan. 2007) [internal quotation

marks omitted]. As in Jagodzinski, “[t]he problem in this case is the absence of evidence

regarding plaintiff’s impairments and limitations[.]” 2013 WL 4849101, at *5. “When the

medical evidence indicates . . . that the record is insufficient to make an RFC finding, it is

incumbent on the ALJ to comply with SSR 96-8p by providing a narrative explanation for

his RFC finding that plaintiff can perform medium work, citing to specific medical facts

and/or nonmedical evidence in support of his RFC findings.” Id. See also Fleetwood v.

Barnhart, 211 Fed. Appx. 736, 740-741 (10th Cir. 2007) (“The ALJ’s inability to make

proper RFC findings may have sprung from his failure to develop a sufficient record on

which those findings could be based. The ALJ must make every reasonable effort to ensure

                                             -8-
     6:19-cv-00386-SPS Document 19 Filed in ED/OK on 03/17/21 Page 9 of 9




that the file contains sufficient evidence to assess RFC.”) [quotations omitted]. This

analysis was particularly important here because much of the evidence regarding the

claimant’s neck and back occurred after both the consultative examination and the state

reviewing physician opinions.

        Accordingly, the Commissioner’s decision must be reversed and the case

remanded to the ALJ for further analysis of the claimant’s impairments. If such analysis

results in any changes to the claimant’s RFC, the ALJ should re-determine what work the

claimant can perform, if any, and ultimately whether she is disabled.

                                       Conclusion

      In summary, the Court finds that correct legal standards were not applied by the

ALJ, and the decision of the Commissioner is therefore not supported by substantial

evidence. Accordingly, the decision of the Commissioner is hereby REVERSED, and the

case is REMANDED for further proceedings consistent with this Opinion and Order.

      DATED this 17th day of March, 2021.



                                  ____________________________________
                                  STEVEN P. SHREDER
                                  UNITED STATES MAGISTRATE JUDGE




                                           -9-
